Citation Nr: 0105002	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-17 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cataracts, including as 
a result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In April 2000, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.   


REMAND

The veteran contends that he incurred cataracts in service or 
as a result of exposure to ionizing radiation in service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (2000).  If a claim 
is based on a disease other than one of those specified by 
statute and regulation, VA shall nevertheless consider the 
claim under 38 C.F.R. § 3.311 (2000), provided that the 
veteran has presented competent medical evidence that the 
claimed condition is a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(4).  A presumption of service connection is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) (2000).

The Board has reviewed the veteran's service medical records, 
including the discharge examination dated in June 1946, as 
well as the report of post-service VA examination conducted 
in October 1949.  The in-service medical records, service 
separation examination, and October 1949 VA examination are 
devoid of any complaint, treatment, or diagnosis related to 
cataracts.  

The medical evidence reflects that eye complaints were first 
noted in the record in November 1971, when private records 
showed complaints of blurring and diplopia.  Diplopia was 
also noted in March 1973.  In January 1982, the veteran 
underwent surgery for a right eye cataract, and in November 
1987, he was treated for left eye tearing and throbbing, 
thought to be due to getting hair color in the eye.  VA 
hospitalization report dated in 1993 shows a right extra-
capsular extraction, previously.  A March 1993 operation 
worksheet shows that a left extra-capsular lens extraction 
was performed.  

The veteran appeared at two hearings at the RO in June 1997 
and in April 1998, respectively.  He testified, generally 
that he served during WW II and that he was exposed to 
radiation during that time.  He reported on his treatment for 
cataracts, and testified that he believed his cataracts were 
due to radiation exposure.  Complete transcripts are of 
record.  

In an October 2000 report, a VA examiner noted that the 
veteran was stationed aboard the USS PLANTAR (ACM2) in 
Hiroshima Bay in January and February 1946 in a radiation-
risk activity.  It was also noted that the veteran had 
diabetes diagnosed in the 1960's.  It was reported that in 
March 1993, the veteran underwent phacoemulsification of a 
cataract of his left eye with a posterior chamber intraocular 
lens implantation, but that the type of cataract was not 
listed.  It was noted that the diagnosis of a history of left 
eye cataract in February 1995 was senile cataract, but that 
whether it was posterior capsular or a combination of a 
posterior subcapsular and other type of cataract or not was 
not indicated.  It was stated that private clinical records 
dated in 1981 and 1982 reflected a right eye cataract, but 
that no type was listed, and that a January 1982 operative 
summary showed an intracapsular lens extraction of the right 
eye but that no type of cataract was listed.  The examiner 
reported that a private medical statement in 1988 diagnosed a 
history or a right eye cataract, but no type was listed.  

The VA examiner noted that since the cataracts had been 
removed, it was now impossible for a clinician to make a 
definitive diagnosis of cataract type by performing a 
physical examination.  It was stated that more definitive 
information would be required from the examiners who 
originally treated the cataracts and that this information 
was not available at that time.  It was noted that radiation 
damage to the lens resulting in cataracts usually is of the 
heat type, such as seen in glass blowers and that it was not 
the radiation itself that caused cataracts, but the extreme 
heat generated by the event.  It was stated that heat strong 
enough to cause cataracts would be extremely unlikely on 
board a ship and such would be expected to cause damage to 
the eyelids and eyelashes as well.  It was noted that neither 
of these are shown.  The examiner reported that since the 
veteran has diabetes and since diabetes is a much more common 
cause of cataracts than radiation exposure, it is more likely 
than not that the veteran's cataracts were due to diabetes 
and not due to radiation exposure.  

It was opined that pending further medical documentation of 
the actual type of cataracts found by the clinicians who 
treated the veteran, the examiner could not make a definite 
opinion on the type of cataracts that existed prior to 
surgery.  It was stated that based on the present evidence of 
record, it was his opinion that this was not at least as 
likely as not that the veteran's cataracts were related or 
aggravated by his claimed radiation exposure in the military.  

The Board notes that the examiner had reviewed the veteran's 
claims file and records of his treatment in 1982 for right 
eye surgery and in 1993 for left eye surgery.  However, 
records indicating the type of cataracts the veteran had were 
noted to not be of record. The type of cataracts that the 
veteran suffered is crucial to his case.  The Board is of the 
opinion that under Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) additional efforts 
should be made to locate medical records which could support 
the veteran's claim.  



1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his cataracts, including any surgery that 
he underwent.  After obtaining any 
necessary authorization, the RO should 
then contact the physicians indicated and 
request information concerning the type 
of cataracts that were treated.  The RO 
should attempt to obtain any medical 
records not currently on file, including 
any pathology reports, surgical reports, 
laboratory reports etc.  Any evidence 
received should be associated with the 
claims file.  

2.  Then the RO should refer the file to 
the VA specialist who entered the October 
2000 report, if available, for review of 
any additional medical evidence received.  
Specifically, the specialist should 
indicate if it can now be determined the 
type of cataracts the veteran had and/or 
the etiology of the cataracts, after 
reviewing the entire record, including 
the newly acquired medical evidence.  
Complete rationale must be given for any 
opinions or conclusions drawn.  If that 
examiner is not available, the record 
should be reviewed by a specialist with 
similar credentials, and an opinion 
should be rendered.  After undertaking 
any additional development deemed 
appropriate by the RO, the RO should re-
adjudicate the issue in appellate status.  


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




